 

AMENDED AND RESTATED RETENTION AGREEMENT

 

THIS AMENDED AND RESTATED RETENTION AGREEMENT (this “Agreement”) is entered into
as of the 30th day of August 2017 (the “Effective Date”) by and between Doug
Croxall (the “Employee”) and Marathon Patent Group, Inc., a Nevada corporation,
and subsidiaries (the “Company”, and together with the Employee, the “Parties”).

 

WHEREAS, Employee has been continuously employed as the Chief Executive Officer
and Chairman of the Board of Directors of the Company pursuant to that certain
Executive Employment Agreement dated as of November 14, 2012, as amended on
November 18, 2013 (the “Employment Agreement”);

 

WHEREAS, on August 22, 2017 the Parties entered into the Retention Agreement
(the “Retention Agreement”) under which the parties agreed to terminate the
Employment Agreement effective immediately as of the Effective Date and to
settle any and all payments that may now be or may in the future become due to
Employee pursuant to the Employment Agreement; and

 

WHEREAS, the Parties desire to enter into this Amended and Restated Retention
Agreement in order to confirm and modify the Retention Agreement pursuant to the
terms and conditions as are set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:

 

1.       Duties and Termination Date.

 

(a)       Duties. Employee agrees that he shall continue to serve the Company as
Chief Executive Officer and Chairman of the Board of Directors until the
Employment Termination Date (as defined below) or such earlier time as the Board
of Directors determines. Prior to the Employment Termination Date and during the
period from the date hereof through and including the Employment Termination
Date, Employee shall serve as the Chief Executive Officer and during such time
shall be responsible for such duties and responsibilities as are commensurate
with such position, including, without limitation, the duties and
responsibilities as the Board of Directors may from time to time reasonably
assign to Employee. Employee shall devote substantially all of his working time
and efforts during the Company’s normal business hours to the business and
affairs of the Company and its subsidiaries and to the diligent and faithful
performance of the duties and responsibilities duly assigned to him pursuant to
this Agreement. Employee will be deemed to be in breach of this Agreement and
subject to termination for Cause (as defined herein), and Employee will receive
no benefits and be terminated without further payments or benefits beyond the
date of termination pursuant to the express provisions of this Agreement, in the
event of material failure to perform the duties and responsibilities as set
forth herein.

 

(b)       Employment Termination Date. Notwithstanding the terms set forth in
Section 2(c) of this Agreement, Employee acknowledges that his last day of
employment with the Company shall be the earlier of (i) October 1, 2017, and
(ii) the occurrence of a Change of Control (as defined herein) (the “Employment
Termination Date”). Employee further understands and agrees that, as of the
Employment Termination Date, he will no longer be authorized to conduct any
business on behalf of the Company as an executive or employee or to hold himself
out as an officer, employee of the Company. Any and all officer positions and/or
titles held by Employee with the Company will be deemed to have been resigned as
of the Employment Termination Date, provided, however, Employee may continue to
serve as a director of the Company until such time as his resignation or his
successor is duly elected and qualified.

 

1 

 

 

2.       Payment and Benefits.

 

(a)       Definitions.

 

(i)       Cause. For the purposes of this Agreement, “Cause” shall mean the
occurrence of any one or more of the following: (1) Employee’s conviction by, or
entry of a plea of guilty or nolo contendere in, a court of competent
jurisdiction for any crime which constitutes a felony in the jurisdiction
involved; (2) Employee’s misappropriation of funds or commission of an act of
fraud or a crime involving moral turpitude; (3) material negligence by Employee
in the scope of Employee’s services to the Company; (4) a breach by Employee of
a material provision of this Agreement after notice to Employee and not less
than 15 days to cure such breach; or (5) a material failure of Employee to
perform his duties hereunder after notice to Employee and not less than 15 days
to cure such breach.

 

(ii)       Disability. For the purposes of this Agreement, “Disability” shall
mean a physical or mental disability that prevents the performance by the
Employee, with or without reasonable accommodation, of his duties and
responsibilities hereunder for a period of ninety (90) consecutive calendar days
or for one hundred twenty (120) days in any one hundred eighty (180)
calendar-day period.

 

(iii)       Change of Control. For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation, whether directly, indirectly, beneficially or of record, by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of 50%
or more of the shares of the outstanding Common Stock of the Company, whether by
merger, consolidation, sale or other transfer of shares of Common Stock (other
than a merger or consolidation where the stockholders of the Company prior to
the merger or consolidation are the holders of a majority of the voting
securities of the entity that survives such merger or consolidation), (ii) a
sale of all or substantially all of the assets of the Company of (iii) an
acquisition, by merger, asset purchase, stock purchase or otherwise, of any
business or company that requires the filing of financial statements under the
rules and regulations of the SEC under the Exchange Act (a “Qualifying
Transaction”), provided, however, that the following acquisitions shall not
constitute a Change of Control for the purposes of this Agreement: (A) any
acquisitions of Common Stock or securities convertible into Common Stock
directly from the Company, or (B) any acquisition of Common Stock or securities
convertible into Common Stock by any employee benefit plan (or related trust)
sponsored by or maintained by the Company.

 

(b)       The Company shall pay or provide Employee the following payments and
benefits (the “Payment and Benefits”) other than upon a termination for Cause or
material breach by Employee of this Agreement:

 

(i)       Consulting Fee and PTO. Commencing October 1, 2017, Employee shall
receive a consultant fee at a rate of $20,000 per month (the “Consulting Fee”)
in lieu of any salary or other payment not otherwise set forth herein for a
period of six (6) months, payable in two equal payments on the 15th and 30th of
each month. The Employee shall be responsible for paying his own taxes in
connection with such payments.

 

2 

 

 

(ii)       Retention Payment. The Company shall pay $500,000 (the “Retention
Payment”) in two separate payments as follows: (1) the Parties acknowledge that
the Company has authorized and paid $125,000 prior to the date hereof and (2)
$375,000 on the date upon which the Lender agrees to release the all escrowed
funds pursuant to Section 6 of that certain Unit Purchase Agreement, as amended,
dated August 21, 2017, by and between the Company and the Lender (the “UPA”).

 

(iii)       Health Benefits. Employee shall be entitled to continue to receive
his existing medical and other insurance benefits through the end of September
2017 in accordance with the benefits as are currently in effect and thereafter
at Employee’s sole cost and expense. Employee may, if eligible, elect to
continue healthcare coverage at Employee’s expense in accordance with the
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, or COBRA. Employee shall be responsible for the payment of all payroll
taxes, Medicare and other taxes, if any arising out of this subsection, and
shall indemnify the Company with respect to the payment of all such amounts.

 

(iv)       Equity Awards.

 

(1)       Upon the earlier of (A) December 31, 2017 and (B) the date of closing
of a Qualifying Transaction, provided shareholder approval of the Company’s 2017
Equity Incentive Plan (the “Incentive Plan”) has occurred prior to such
issuance, the Company shall issue to Employee a total of 2,800,000 shares of
restricted common stock of the Company and issued to the Chief Financial Officer
200,000 shares of restricted common stock (the “Share Awards”) pursuant to the
Incentive Plan (the “Issuance Date”).

 

(2) The Share Awards shall vest as follows:

 

20% shall vest on the 31st day following the date of issuance and an additional
20% on each 31st day following the date of issuance until fully vested.

 

Until vested Employee may not sell, transfer, pledge or assign the Share Award.
In the event of a material breach of this Agreement by Employee all unvested
Share Awards to Employee shall be immediately cancelled. . The Parties
acknowledge and agree that the Company shall not file any registration statement
with respect to the Share Awards without the written consent of investors as
provided in the UPA.

 

(3)       On the Issuance Date, the Company shall sell, transfer, convey and
assign for $10.00 to Employee or his assigns, as is where is and with no
representations, warranties covenants or conditions of any kind, all of the
Company’s right, title and interest in and to its ownership in the common stock
of 3D Nanocolor Corp., a Delaware corporation. The foregoing assignment shall be
subject to the Company receiving a full general release from and against all
claims by 3D and from each and every current or former employee, officer or
director of 3D and indemnification by 3D of all liabilities, claims and
obligations of 3D to any third party in form and substance reasonably acceptable
to the Company. Waiver of Right to Severance Compensation. Pursuant to Section 6
of the Employment Agreement, in the event of a termination of Employee’s
employment prior to expiration of the term of the Employment Agreement, Employee
was entitled to be paid the base salary, bonus and coverage under any benefit
plans as Employee would have been entitled had his employment or this Agreement
not been terminated for twelve (12) months from the date of termination (the
“Severance Payment”). For the absence of doubt, Employee hereby expressly
acknowledges and agrees to the cancellation of the Severance Payment and that,
in consideration for the promises contained herein and for the payments and
benefits more particularly described in this Section 2 of this Agreement,
Employee hereby waives and surrenders any and all rights to receive Severance
Payment, or any other payment pursuant to the Employment Agreement, including,
without limitation, any other compensation not expressly provided for herein.

 

3 

 

 

(v)       Waiver of Right to Bonus Compensation. Pursuant to Section 10 of the
Employment Agreement, Employee was eligible to participate in the Company’s
employee benefit plans as then in-effect or adopted thereafter, it being
understood that Employee would have the same rights and privileges to
participate in such plans and benefits as any other executive employee during
the term of the Employment Agreement, including Employee’s right to receive
annual incentive bonus compensation, and pursuant to Section 11 of the
Employment Agreement, Employee was entitled to accrue thirty (30) paid vacation
days per year. For the absence of doubt, Employee hereby waives any and all
claims to the payment of any and all bonuses, benefits and vacation pay for
which Employee is or could have been eligible or earned during 2017 or at any
time thereafter under the Employment Agreement, pursuant to action of the Board
of Directors or committee thereof, or any oral or written agreement or
understanding which has not been paid as of the date of this Agreement (the
“Bonus”). Employee expressly acknowledges and agrees that the Company has
disputed the satisfaction of conditions precedent to payment of the Bonus and,
in consideration for the promises contained herein and for the payments
contemplated herein, including, without limitation, Section 2 hereof, Employee
waives and surrenders any and all rights to receive payment of the Bonus, of any
other payment pursuant to the Employment Agreement, including, without
limitation, any other compensation not expressly provided for herein.

 

(vi)       Tax Matters. Unless withheld and paid in accordance with Company’s
normal payroll practices, Employee shall be responsible for the payment of all
Employee payroll taxes, Medicare and other taxes and other taxes on any and all
payments hereunder. Except as otherwise set forth herein, Employee will not be
entitled to payment of any carry forward bonus, vacation or other incentive
compensation, other than in accordance with the Company policy with respect to
payment of any unused vacation/PTO pay (up to a maximum of 6 weeks) (payable in
accordance with the Company’s personnel policy manual in effect as of the date
of this Agreement). Any tax, penalties or interest as a result thereof shall be
the sole responsibility of Employee who agrees to indemnify and hold harmless
the Company with respect thereto.

 

(vii)       Termination of Employment Agreement. Employee and Company hereby
acknowledge and agree that the Employment Agreement is hereby terminated and of
no further force and effect and except as otherwise set forth herein, Employee
shall not be entitled to any payment in the nature of severance, Change of
Control or termination pay from the Company, and that the terms set forth herein
is in full satisfaction of all obligations owed to Employee.

 

(viii)       Full Satisfaction. The Parties acknowledge and agree that the
consideration set forth in this Agreement is in full, final and complete
settlement of any and all claims which Employee could make, against the Company
or any of its affiliates, investors, attorneys, accountants or other third
parties in any complaint, charge, or civil action, whether for actual, nominal,
compensatory, or punitive damages (including attorneys’ fees). Employee
acknowledges that such consideration is being made as consideration for the
waivers and releases set forth herein. Notwithstanding anything herein to the
contrary, Employee shall continue to be entitled to the full extent permitted by
law to indemnification and advancement as provided in Section 3 hereof, and to
maintain and assert any counterclaim or defense (notwithstanding release herein)
in any litigation in which Employee shall be named a defendant, which rights
shall not be released hereby.

 

(c)       Termination.

 

(i)       If Employee’s employment is terminated by the Company prior to the
Employment Termination Date for (1) reasons other than for Cause or (2) as a
result of Employee’s Disability, Employee shall be entitled to receive all
Payment and Benefits as set forth in Section 2(b) of this Agreement.

 

4 

 

 

(ii)       If, prior to the Employment Termination Date, Employee (1) voluntary
resigns from the Company or (2) is terminated by the Company for Cause, Employee
shall be entitled only to Payment and Benefits as set forth in Section 2(b)(i)
of this Agreement through the date on which Employee’s voluntary resignation or
Employee’s termination for Cause is deemed effective at which time all such
Payment and Benefits shall terminate.

 

3.       Releases.

 

(a)       Employee’s Release of the Company. In consideration for the payments
and benefits described above and for other good and valuable consideration,
Employee hereby releases and forever discharges the Company, as well as its
affiliates and all of their respective directors, officers, employees, members,
agents, and attorneys (the “Released Parties”), of and from any and all manner
of actions and causes of action, suits, debts, claims, and demands whatsoever,
in law or equity, known or unknown, asserted or unasserted, which he ever had,
now has, or hereafter may have on account of his employment with the Company
prior to the Effective Date, the termination of his employment with the Company,
and/or any other fact, matter, incident, claim, injury, event, circumstance,
happening, occurrence, and/or thing of any kind or nature which arose or
occurred prior to the date when he executes this Agreement, including, but not
limited to, any and all claims for wrongful termination; breach of any implied
or express employment contract; unpaid compensation of any kind; breach of any
fiduciary duty and/or duty of loyalty; breach of any implied covenant of good
faith and fair dealing; negligent or intentional infliction of emotional
distress; defamation; fraud; unlawful discrimination, harassment; or retaliation
based upon age, race, sex, gender, sexual orientation, marital status, religion,
national origin, medical condition, disability, handicap, or otherwise; any and
all claims arising under arising under Title VII of the Civil Rights Act of
1964, as amended (“Title VII”); the Equal Pay Act of 1963, as amended (“EPA”);
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the
Americans with Disabilities Act of 1990, as amended (“ADA”); the Family and
Medical Leave Act, as amended (“FMLA”); the Employee Retirement Income Security
Act of 1974, as amended ("ERISA"); the Sarbanes-Oxley Act of 2002, as amended
(“SOX”); the Worker Adjustment and Retraining Notification Act of 1988, as
amended (“WARN”); and the common law of the State of California; and/or any
other federal, state, or local law(s) or regulation(s); any and all claims for
damages of any nature, including compensatory, general, special, or punitive;
and any and all claims for costs, fees, or other expenses, including attorneys’
fees, incurred in any of these matters. The Company acknowledges, however, that
Employee does not release or waive any rights to contribution or indemnity under
this Agreement to which he may otherwise be entitled. The Company also
acknowledges that Employee does not release or waive any claims, and that he
retains any rights he may have, to any vested 401(k) monies (if any) or benefits
(if any), or any other benefit entitlement that is vested as of the Employment
Termination Date pursuant to the terms of any Company-sponsored benefit plan
governed by ERISA. Nothing contained herein shall release the Company from its
obligations set forth in this Agreement.

 

(b)       The Company’s Release of Employee. In consideration for the Release
set forth above and for other good and valuable consideration, Company hereby
releases and forever discharges the Employee, and its heirs, personal
representatives, successors and assigns (the “Employee Released Parties”), of
and from any and all manner of actions and causes of action, suits, debts,
claims, and demands whatsoever, in law or equity, known or unknown, asserted or
unasserted, which Company ever had, now has, or hereafter may have on account
of, relating to or arising out of Employee’s employment with the Company prior
to the Effective Date, and/or any other fact, matter, incident, claim, injury,
event, circumstance, happening, occurrence, and/or thing of any kind or nature
which arose or occurred prior to the date when Company executes this Agreement;
provided however, that Employee shall not be released from any claims asserted
by or related to any claims that can be asserted by shareholders of the Company
or any regulatory body or authority, including any claim that could be
considered within the scope of any release provided herein, including any of the
Company’s shareholders in any shareholder derivative action, class claims or
similar action brought by any shareholder or on behalf of the Company.

 

5 

 

 

Notwithstanding the foregoing, however, in the event that Employee is named as a
defendant in any shareholder derivative action or is threatened to be made a
party to any such action, Employee shall be entitled to be indemnified by the
Company to the full extent permitted by law and shall be provided with coverage
to the extent coverage is available under the Company’s directors’ and officers’
liability insurance policies. Moreover, Employee acknowledges that the Company
does not release or waive any rights to contribution or indemnity under this
Agreement to which he may otherwise be entitled. Nothing contained herein shall
release Employee from his obligations set forth in this Agreement.

 

4.       Mutual Consent. The Parties hereto, and each of them, do hereby: (i)
acknowledge that they have reviewed or caused to be reviewed the Employment
Agreement, including with counsel of their choice; (ii) acknowledge that they
have reviewed or cause to be reviewed this Agreement, including with counsel of
their choice; (iii) unconditionally consent to the termination of the Employment
Agreement by the Company and Employee; and (iv) unconditionally consent to the
release of any and all claims as described in Section 4 of this Agreement as
applicable.

 

5.       Non-Disparagement. Each of Employee and the Company hereby agrees, for
himself and itself and any other of their respective representatives while they
are acting on his or its behalf, that he and it have not and will not, directly
or indirectly, disparage, make negative statements about or act in any manner
which is intended to or does damage to the goodwill or business or personal
reputations of the other party or their respective affiliates.

 

6.        Confidential Information; Proprietary Matters.

 

(a) Confidential Information. Employee understands and acknowledges that during
the course of his employment by the Company through the Employment Termination
Date, he had access to Confidential Information (as defined below) of the
Company. Employee agrees that, at no time during the Term or thereafter, will
Employee (i) use Confidential Information for any purpose other than in
connection with services provided under this Agreement or (ii) disclose
Confidential Information to any person or entity other than to the Company or
persons or entities to whom disclosure has been authorized by the Company. As
used herein, “Confidential Information” includes all data or material
(regardless of form) with respect to the Company or any of its assets,
prospects, business activities, officers, directors, employees, borrowers, or
clients which is: (i) a trade secret, as defined by the Uniform Trade Secrets
Act: (i) provided, disclosed, or delivered to Employee by the Company, any
officer, director, employee, agent, attorney, accountant, consultant, or other
person or entity employed by the Company in capacity, any client, borrower,
advisor, or business associate of the Company, or any public authority having
jurisdiction over the Company or any business activity conducted by the Company;
or (iii) produced, developed, obtained or prepared by or on behalf of Employee
or the Company (whether or not such information was developed in the performance
of the Agreement). Notwithstanding the foregoing, the term “Confidential
Information” shall not include any information, data, or material which, at the
time of disclosure or use, was generally available to the public other than by a
breach of this Agreement, was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party without breaching any obligations of the Company or such third
party, or was otherwise developed or obtained legally and independently by the
person to whom disclosed without a breach of this Agreement. This Section 6(a)
shall not preclude Employee from disclosing Confidential Information if
compelled to do so by law or valid legal process, provided that if Employee
believes Employee is so compelled by law or valid legal process, Employee will
notify the Company in writing sufficiently in advance of any such disclosure to
allow the Company the opportunity to defend, limit, or otherwise protect its
interests against such disclosure unless such notice is prohibited by law. The
rights and obligations of the Parties under this Section 6(a) shall survive the
expiration or termination of this Agreement for any reason.

 

6 

 

  

(b)       Proprietary Matters. Employee expressly agrees that any and all
improvements, inventions, discoveries, processes, or know-how that are generated
or conceived by Employee during the term of his employment through the
Employment Termination Date, whether conceived during Employee’s regular working
hours or otherwise, will be the sole and exclusive property of the Company.
Whenever requested by the Company (either as of the Employment Termination Date
or thereafter), Employee will assign or execute any and all applications,
assignments and/or other documents, and do all things, which the Company
reasonably deems necessary or appropriate, in order to permit the Company to:
(i) assign and convey, or otherwise make available to the Company, the sole and
exclusive right, title, and interest in and to said improvements, inventions,
discoveries, processes or know-how; or (ii) apply for, obtain, maintain, enforce
and defend patents, copyrights, trade names, or trademarks of the United States
or of foreign countries for said improvements, inventions, discoveries,
processes, or know-how. However, the improvements, inventions, discoveries,
processes, or know-how generated or conceived by Employee and referred to in
this Section 6(b) (except those which may be included in the patents,
copyrights, or registered trade names or trademarks of the Company) will not be
exclusive property of the Company at any time after having been disclosed or
revealed or have otherwise become available to the public or to a third party on
a non-confidential basis other than by a breach of the Agreement or after they
have been independently developed or discussed without a breach of this
Agreement by a third party who has no obligation to the Company. The rights and
obligations of the Parties under this Section 6(b) shall survive the expiration
or termination of this Agreement for any reason.

 

(c)       Injunctive Relief. Employee acknowledges and agrees that any violation
of Sections 6(a) and 6(b) of this Agreement would result in irreparable harm to
the Company and, therefore, agrees that, in the event of an actual, suspected,
or threatened breach of Sections 6(a) and 6(b) of this Agreement, the Company
shall be entitled to an injunction restraining Employee from committing or
continuing such actual, suspected or threatened breach. The Parties acknowledge
and agree that the right to such injunctive relief shall be cumulative and shall
not be in lieu of, or be construed as a waiver of the Company’s right to pursue,
any other remedies to which it may be entitled in law or in equity. The Parties
agree that for purposes of Sections 6(a) and 6(b) of the Agreement, the term
“Company” shall include the Company and its affiliates as well as any person or
entity that is assignee of the rights of Company in and to any such Confidential
Information. Notwithstanding anything herein to the contrary Company agrees that
Consultant may render assistance, including for compensation, to any assignee of
the Company’s intellectual property which shall not deemed a violation hereof.

 

7.       Return of Property. Immediately upon the Employment Termination Date,
Employee shall return to the Company all of Company’s property, including,
without limitation, Confidential and Proprietary Information (as that term is
defined above), office keys, Company identification cards, access passes, and
all documents, files, equipment, computers, laptops, printers, telephones, cell
phones, beepers, pagers, palm pilots, BlackBerry or similar devices, fax
machines, credit cards, computer software, diskettes and access materials and
other property prepared by, for or belonging to Company (all of such Company
Property being referred to herein as “Company Property”). Following the
Employment Termination Date, Employee shall not (i) utilize Company Property or
make or retain any copies, duplicates, reproductions or excerpts of Company
Property; and (ii) access, utilize or affect in any manner, any of Company
Property, including, without limitation, its electronic communications systems
or any information contained therein.

 

8.       Future Cooperation. Employee agrees to reasonably cooperate with the
Company, its financial and legal advisors in any claims, investigations,
administrative proceedings or lawsuits which relate to the Company and for which
Employee may possess relevant knowledge or information. Any travel and
accommodation expenses incurred by the Employee as a result of such cooperation
will be reimbursed in accordance with the Company’s standard policies. The
Parties agree that should Employee’s assistance be required in connection with
any business matters that the Parties will agree to reasonable compensation for
such services.

 

7 

 



 

9.       Applicable Law and Dispute Resolution. Except as to matters preempted
by ERISA or other laws of the United States of America, this Agreement shall be
interpreted solely pursuant to the laws of the State of Nevada, exclusive of its
conflicts of laws principles. Each of the Parties hereto irrevocably submits to
the exclusive jurisdiction of the courts of the State of Nevada, for the
purposes of any suit, action, or other proceeding arising out of this Agreement
or any transaction contemplated hereby.

 

10.       Entire Agreement. This Agreement may not be changed or altered, except
by a writing signed by both Parties. Until such time as this Agreement has been
executed and subscribed by both Parties hereto: (i) its terms and conditions and
any discussions relating thereto, without any exception whatsoever, shall not be
binding nor enforceable for any purpose upon any party; and (ii) no provision
contained herein shall be construed as an inducement to act or to withhold an
action, or be relied upon as such. This Agreement constitutes an integrated,
written contract, expressing the entire agreement and understanding between the
Parties with respect to the subject matter hereof and supersedes any and all
prior agreements and understandings, oral or written, between the Parties.

 

11.       Assignment. Employee has not assigned or transferred any claim he is
releasing, nor has he purported to do so. If any provision in this Agreement is
found to be unenforceable, all other provisions will remain fully enforceable.
This Agreement binds Employee’s heirs, administrators, representatives,
executors, successors, and assigns, and will insure to the benefit of all
Released Parties and their respective heirs, administrators, representatives,
executors, successors, and assigns.

 

12.       Binding Effect. This Agreement will be deemed binding and effective
immediately upon its execution by the Employee; provided, however, that in
accordance with the Age Discrimination in Employment Act of 1967 (“ADEA”) (29
U.S.C. § 626, as amended), Employee’s waiver of ADEA claims under this Agreement
is subject to the following: Employee may consider the terms of his waiver of
claims under the ADEA for twenty-one (21) days before signing it and may consult
legal counsel if Employee so desires. Employee may revoke his waiver of claims
under the ADEA within seven (7) days of the day he executes this Agreement.
Employee’s waiver of claims under the ADEA will not become effective until the
eighth (8th) day following Employee’s signing of this Agreement. Employee may
revoke his waiver of ADEA claims under this Agreement by delivering written
notice of his revocation, via facsimile and overnight mail, before the end of
the seventh (7th) day following Employee’s signing of this Agreement to: Harvey
Kesner, Esq., Sichenzia Ross Ference Kesner LLP, 61 Broadway, 32nd Floor, New
York, NY 10006, Fax: 212-930-9725. In the event that Employee revokes his waiver
of ADEA claims under this Agreement prior to the eighth (8th) day after signing
it, the remaining portions of this Agreement and the duties and obligations of
each party under this Agreement shall remain in full force in effect. Employee
further understands that if Employee does not revoke the ADEA waiver in this
Agreement within seven (7) days after signing this Agreement, his waiver of ADEA
claims will be final, binding, enforceable, and irrevocable.

 

EMPLOYEE UNDERSTANDS THAT FOR ALL PURPOSES OTHER THAN HIS WAIVER OF CLAIMS UNDER
THE ADEA, THIS AGREEMENT WILL BE FINAL, EFFECTIVE, BINDING, AND IRREVOCABLE
IMMEDIATELY UPON ITS EXECUTION.

 

8 

 



 

13.       Acknowledgements. The Parties agree that:

 

(a)       Each has consulted with and has been represented by counsel in
connection with the negotiation and execution of this Agreement;

 

(b)       Employee has been advised that Sichenzia Ross Ference Kesner LLP has
acted as counsel to the Company and not to Employee, and Employee has been
advised to consult and has been provided with an opportunity to consult with
legal counsel of his choosing in connection with this Agreement;

 

(c)       Each fully understands the significance of all of the terms and
conditions of this Agreement and has discussed them with each of their
respective independent legal counsel or has been provided with a reasonable
opportunity to do so;

 

(d)       Each has had answered to his satisfaction any questions asked with
regard to the meaning and significance of any of the provisions of this
Agreement;

 

(e)       Employee is signing this Agreement knowingly, voluntarily and in full
settlement of all claims which existed in the past or which currently exist that
arise out of his employment with the Company or the termination of his
Employment; and

 

(f)       Each agrees to abide by all the terms and conditions contained herein.

 

14.       Notices. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be delivered (i) personally or (ii)       by first class mail, certified,
return receipt requested, postage prepaid, (iii) by overnight courier, with
acknowledged receipt, in the manner provided for in this Paragraph 15, and
properly addressed as follows:

 

If to the Company:

 

Marathon Patent Group, Inc.

11100 Santa Monica Blvd., Ste. 380

Los Angeles, CA

 

With a copy to:

 

Harvey Kesner, Esq.

Sichenzia Ross Ference Kesner LLP 1185 Avenue of the Americas

Suite 3700

New York, NY 10036

 

If to Employee:

 

Douglas Croxall

at such address as is set forth in the records of the Company.

 

15.       Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Parties. In the event that any
signature is delivered by facsimile transmission or by an e-mail which contains
a portable document format (.pdf) file of an executed signature page, such
signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

[Signature page follows]

 

9 

 

 

IN WITNESS HEREOF, the Parties hereby enter into this Agreement and affix their
signatures as of the date first above written.

 

MARATHON PATENT GROUP, INC.

 

By: /s/ Francis Knuettel II   Name: Francis Knuettel II   Title:  Chief
Financial Officer  

 

/s/ DOUGLAS CROXALL   DOUGLAS CROXALL  

 

10 

 



